VACATE the portion of the order denying preliminary
                     injunctive relief, REVERSE the portion of the order granting the motion to
                     dismiss, AND REMAND this matter for proceedings consistent with this
                     order.

                                                                            Piedlett
                                                                Pickering


                                                               riact.--                     J.
                                                                Saitta



                     PARRAGUIRRE, J., concurring:
                                 For the reasons stated in the SFR Investments Pool 1, LLC v.
                     U.S. Bank, N.A., 130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                     that respondent lost its lien priority by virtue• of the homeowners
                     association's nonjudicial foreclosure sale. I recognize, however, that SFR
                     Investments is now the controlling law and, thusly, concur in the
                     disposition of this appeal.




                     cc: Hon. Douglas Smith, District Judge
                          Howard Kim & Associates
                          Malcolm Cisneros/Irvine CA
                          Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(0) 1947A    Are(4